STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                               UNPUBLISHED
                                                               December 17, 2015
              Plaintiff-Appellee,

v                                                              No. 322587
                                                               Macomb Circuit Court
CHRISTOPHER DONALD TODD,                                       LC No. 2014-000217-FC

              Defendant-Appellant.


Before: SAWYER, P.J., and BECKERING and BOONSTRA, JJ.

BECKERING, J. (concurring).

       I concur in result only.



                                                        /s/ Jane M. Beckering




                                          -1-